Citation Nr: 0012047	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
November 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which found that the veteran 
had not submitted new and material evidence to reopen his 
previously denied claim for entitlement to service connection 
for epilepsy.

In April 2000, the veteran appeared and offered testimony 
before the undersigned Member of the Board in Washington, 
D.C.  A transcript of the veteran's testimony on that 
occasion is associated with his claims file.


FINDINGS OF FACT

1.  In an April 1988 decision the Board denied the veteran's 
claim for service connection for epilepsy; an unappealed 
rating decision by the RO in July 1988 found that the veteran 
had not submitted new and material evidence subsequent to the 
April 1988 Board decision sufficient to reopen his claim.

2.  Additional evidence received subsequent to the July 1988 
rating decision while to some extent new, is not of such 
significance that it must be considered in connection with 
all the evidence to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the unappealed July 1988 rating 
decision is not new and material; the decision of the Board 
in April 1988 denying the veteran's claim for service 
connection for epilepsy is final and is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in July 1988, the veteran's attempt to 
reopen a previously denied claim of service connection for 
epilepsy based on the submission of new and material evidence 
was denied.  The veteran did not appeal that determination, 
which followed an April 1988 Board decision denying his claim 
for entitlement to service connection for epilepsy on the 
merits.

Under the appropriate laws and regulations, the prior Board 
determination denying entitlement to service connection for 
epilepsy is final and the veteran's claim as to service 
connection for epilepsy may not be reopened absent the 
submission of new and material evidence.  38 U.S.C.A. 
§ 5107(a).  In considering whether a claim may be reopened, a 
two-step analysis must be performed.  First, the Board must 
determine whether the evidence is both new and material.  If 
and only if the Board determines that the claimant has 
produced new and material evidence is the claimed deemed to 
have been reopened and the case must be then evaluated on the 
basis of all the evidence both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.

The Board, in answering these questions, will first review 
the evidence that was before the Board in April 1988, when 
the claim was last considered on the merits for purposes of 
clarity.  This evidence included the veteran's service 
medical records, which disclosed that the veteran sustained 
an injury to his foot in 1981 when the forklift he was 
operating overturned but revealed no complaints, treatment or 
findings suggestive of epilepsy.  A report signed by service 
psychiatric clinicians and dated in November 1981 reported 
that the veteran presented at his own request to a service 
department mental health clinic on two occasions in September 
1981 for psychometric evaluation and clinical interviews.  It 
was noted that his test results were within normal limits and 
that nothing unusual was noted about the veteran.  The 
interview did record that the veteran revealed some confusion 
on his part as to incidents that had happened since his 
arrival at Minot Air Force Base.  This confusion was 
indicated to involve occasions of unusual treatment he had 
received which led him to believe that he had been singled 
out by his superiors for attention.  The veteran's mental 
status was found to be within normal limits.

The veteran's separation examination is not on file.  A 
discharge document on file disclosed that he was separated 
from service due to unsuitability, namely apathy and 
defective attitude.

On a VA examination in June 1982 the veteran complained of 
pain and discomfort in his left foot.  There were no 
complaints referable to epilepsy and no pertinent 
neurological findings.  The veteran was noted on neurological 
evaluation to be grossly normal.  On psychiatric evaluation 
(as part of the general physical examination) he was noted to 
be oriented, alert and cooperative.

In February 1986 the veteran was hospitalized at a VA medical 
center following his initial presentation to the mental 
health clinic program for evaluation of staring spells.  It 
was recorded that he had no prior medical history and was 
being admitted for evaluation of new onset of seizures.  The 
veteran reported that for the last 1 to 2 years his friends 
have noted spells that last from seconds to minutes during 
which he seems out of it.  He said he knew of no 
precipitating events and that these spells can occur at any 
time.  The veteran claimed to have had a head injury with a 
loss of consciousness at the age of 10.  He also stated that 
while in the Air Force he was in a fight in which he hit his 
head and lost consciousness.  While hospitalized the veteran 
was observed to have a complex partial seizure with complex 
automatisms lasting 3 minutes with postictal confusion 
lasting 5 or more minutes.  An electroencephalogram was also 
reported to show spiking in the left temporal lobe.  He was 
placed in a VA study comparing Tegretol against Valproic for 
new onset seizures and at discharge he was reported to be 
feeling well.  Complex partial seizures was the pertinent 
diagnosis.

Also before the Board in April 1988 were VA outpatient 
treatment records compiled between April and June 1986 which 
reveal ongoing evaluation and treatment of the veteran's 
seizure disorder.  When examined by VA in October 1986 for 
his service-connected left foot disability the veteran stated 
that he was epileptic and that he injured his left foot in 
service as a result of an accident that occurred while he was 
experiencing a seizure.

The evidence before the Board in April 1988 also included the 
testimony of the veteran and his mother at a personal hearing 
before a hearing officer at the RO in February 1988.  The 
veteran testified that he injured his left foot as a result 
of a forklift accident in service.  He believed that this 
accident was precipitated by a brief seizure although he did 
not recognize it at the time.  He also testified that he 
exhibited strange behavior in service which caught the 
attention of his superiors and he now believed such behavior 
was the manifestations of his epileptic disorder.  The 
veteran's mother testified at this hearing as to her 
observations of the veteran's seizure activity subsequent to 
service.  

Based on the above clinical evidence and testimony the Board 
determined in its April 1988 decision that the veteran's 
epilepsy shown to have been initially diagnosed over four 
years after his service separation was unrelated to service.

In June 1988 the veteran, in support of an initial attempt to 
reopen his claim for service connection for epilepsy, 
submitted into the record a May 1988 statement from an 
acquaintance who lived with him at the time he was stationed 
at Minot Air Force Base and purports to have experienced the 
onset of seizure activity.  The statement noted that the 
veteran would on occasion stare off like in a trance at times 
and expressed a belief that the veteran at these times was 
having an epileptic seizure.

An unappealed action by the RO in July 1988 found that the 
evidence submitted by the veteran since the April 1988 Board 
decision was not new and material such as to reopen the 
veteran's claim.

The relevant clinical evidence adduced since the July 1988 
rating decision includes statements from two VA physicians 
referable to the veteran's complex partial seizures and a 
report of a private examination provided to the veteran in 
May 1991.  The May 1991 examination conducted by George J. 
Scontsas, M.D., records that the veteran reported a history 
of seizures, which in retrospect he feels dates back to 
adolescence.  He recalled suffering a closed head injury as 
an adolescent at school with loss of consciousness.  It was 
noted that this is the only identifiable potential 
predisposing factor and the veteran had no other injuries 
except for a forklift falling on his left foot and crushing 
it.  The veteran's family history was stated to be negative 
for seizures or other neurological problems as far as the 
veteran knew.  Dr. Scontsas stated that he felt that the 
veteran's history is most consistent with complex partial 
seizures that may well have developed as a result of his 
closed head injury in adolescence.

Statements dated in June 1997 and September 1997 from the 
Director of the VA Neurodiagnostic Center at Durham, North 
Carolina, and a neurophysiology fellow at that center, 
respectively, report that the veteran had been evaluated and 
diagnosed as having complex partial seizure and was last seen 
at the center in January 1988.  The June 1997 statement added 
that, when the veteran was treated in 1986, "[o]ne possible 
etiology for his seizure disorder was felt to be trauma that 
occurred in 1979 while in service."  The September 1997 
statement indicated that complex partial seizures are 
sometimes difficult to recognize and diagnose.

Also added into the record are a letter from the veteran's 
mother and an extract from a medical text describing the 
signs and symptoms of epilepsy.  The letter recounts 
observations of the veteran's behavior subsequent to service, 
which led to the veteran's diagnosis of complex partial 
seizure in 1986.  The medical text describes the overt signs 
of a complex partial seizure such as a glassy stare, aimless 
wandering, and/or lips smacking or chewing motions.  It notes 
that during a petite mal episode the patient has a blank look 
and loses awareness of his or her surroundings for some 
seconds.  It adds that many of these episodes are not even 
noticed.

At a personal hearing on appeal before the undersigned in 
April 2000 the veteran described what he believed were 
seizure events he experienced prior to service, in service 
and subsequent thereto and the effects of his condition on 
his employment.  The veteran's witness, a licensed barber, 
said that in 1987 she was giving the veteran a shave when he 
underwent a seizure.  This was the first such episode of 
which she was aware.  She described his appearance at that 
time as well as a more recent seizure episode that had 
occurred the previous evening.  The veteran also testified 
that he injured his head at the time of his forklift accident 
in service and described a confrontation prior to service in 
which he was body slammed.

The Board has reviewed the evidence submitted since the July 
1988 rating decision and has determined that the evidence is 
for the most part cumulative of previously presented 
evidence.  Specifically, the clinical evidence contains the 
same clinical impressions relative to the veteran's epilepsy 
that were in the record prior to July 1988.  This evidence 
demonstrates that the veteran has been diagnostically 
assessed as suffering from epilepsy, has continued to receive 
evaluation and treatment therefor and has expressed a belief 
to his examining physicians that his epilepsy had its onset 
in service.  Inasmuch as this evidence only confirms or 
supplements the previously established diagnosis of epilepsy 
it is not "new."

The medical textual extract while new is not material.  This 
extract clearly does not demonstrate that the veteran had the 
onset of epilepsy in service or within the immediate post 
service year.  Thus, it clearly does not bear directly or 
substantially upon the matter under consideration nor is it 
so significant that it requires consideration to fairly 
decide the merits of the veteran's claim.

The Board has also considered the statement submitted by the 
veteran's mother.  A review of this statement shows that it 
essentially duplicates the testimony proffered by her in 
February 1988 and previously of record when the Board 
considered this matter in April 1988.  Statements which 
merely reiterate previously sworn testimony are not 
considered to be new such as to require reopening of a 
previously denied claim.

The testimony in April 2000 is also not new evidence since 
assertions that the veteran experienced epilepsy in service 
were similarly made at his earlier February 1988 hearing.  
Here we observe that the veteran's testimony in April 2000 
essentially duplicates his earlier testimony and/or 
statements.  The fact that additional sworn testimony has 
been presented does not provide a basis for reopening the 
claim.  The recounting is not new.  Godwin v. Derwinski, 1 
Vet. App. 419, 424 (1991).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

The June 1997 statement from a VA physician bears careful 
consideration.  The doctor stated that when the veteran was 
hospitalized in 1986, trauma in service in 1979 was one 
possible etiology which was considered.  The doctor did not 
state whether a conclusion was made to that effect, did not 
state whether that was his current opinion, and did not 
specify the particular trauma.  Given that the only trauma in 
service alleged by the veteran is the 1981 forklift accident, 
the June 1997 statement is too qualified and speculative to 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.

In sum, the evidence submitted since the July 1988 rating 
decision is either cumulative of evidence already on file or 
not of such significance that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the veteran's claim.  As such, there is no additional 
evidence which is both new and material, and the claim for 
entitlement to service connection for epilepsy is not 
reopened.

Finally, the Board notes the request to obtain Social 
Security records.  There is no specific allegation that such 
records would provide evidence connecting the seizure 
disorder to service, and it is known that Social Security 
benefits were claimed and awarded long after service.  Under 
these circumstances, as the claim has not been reopened, and 
well-groundedness has not been determined, the duty to assist 
does not apply.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for epilepsy, the appeal is 
denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

